Loring-, J.,
delivered the opinion of the court:
The petitioners, a mercantile firm in Savannah, claim of the United States the net proceeds of forty-three bales of upland cotton.
The fact found, that the loyalty of Hermann L. Schreiner is not proved, prevents a judgment in his favor or in which he could take a legal interest. And we cannot sever his copart-ners from him without ascertaining their individual interests. And to do this the business of the firm must be closed, its assets collected, its debts paid, and the residuum of property ascertained and reduced to cash. And then there would be required a settlement of the account of each partner with the firm, to ascertain his interest in this residuum, and to determine whether he was creditor or debtor. We have not the means for all this, nor the power of enforcing it.
Pecic, J., did not take any part in this decision.